672 N.E.2d 410 (1996)
In the Matter of Bradley John CATT.
No. 42S00-9608-DI-555.
Supreme Court of Indiana.
October 11, 1996.
Order Amending Decision October 18, 1996.

ORDER OF SUSPENSION PENDING FINAL DETERMINATION
The Indiana Supreme Court Disciplinary Commission charged the respondent, Bradley J. Catt, with several violations of the Indiana Rules of Professional Conduct. Pursuant to Admission and Discipline Rule 23, Section 11.1(b), the Commission also petitioned that he be suspended from the practice of law pending the final determination of the disciplinary charges. The respondent has now submitted his Consent to Suspension Pending Prosecution. In light of the respondent's consent, this Court finds that the respondent should be suspended from the practice of law pending final disposition of the disciplinary proceeding or further order of this Court.
This Court, being duly advised, now finds that the Verified Complaint for Disciplinary Action advises that the respondent is the duly elected prosecuting attorney for Knox County, Indiana. Article 7, Section 16 of the Constitution of Indiana provides for the election of a prosecuting attorney in each judicial circuit, who shall have been admitted to the practice of law in this State before his election. Article 7, Section 4 of the Constitution of Indiana vests this Court with jurisdiction over the admission to the practice of law, the discipline or disbarment of those admitted, and the unauthorized practice of law. We find further that "the prosecuting attorney's duties are concerned with representing the State of Indiana as an attorney at law, primarily in criminal matters, although there are many statutes requiring him to perform duties with reference to the practice of law in various fields, both civil and criminal." State ex rel. Indiana State Bar Association v. Moritz, 244 Ind. 156, 191 N.E.2d 21, at 22 (1963). Upon examination of the matters now before this Court and in light of the foregoing considerations, we conclude that the respondent's suspension from the practice of law renders him unqualified to perform the duties of an attorney, including the duties of a prosecuting attorney. Accordingly, we find that the respondent should be suspended from the performance of his duties as Prosecuting Attorney during the period of suspension from the practice of law, and that his pay for services as Prosecuting Attorney should be discontinued during his period of suspension. We find further that the respondent's suspension should not take effect immediately upon the issuance of this Order, in order to allow sufficient time for the appointment of a substitute prosecuting attorney for Knox County.
IT IS, THEREFORE, ORDERED that Bradley J. Catt is hereby suspended, effective October 21, 1996, from the practice of law and from his duties as Prosecuting Attorney of Knox County pending the final resolution of this matter or until further order of this Court. During such period of suspension, all payments to him for services as Prosecuting Attorney shall be discontinued.
IT IS FURTHER ORDERED that the Clerk of this Court shall send copies of this Order to Bradley J. Catt and his attorney of record, to the Indiana Supreme Court Disciplinary Commission and its attorney of record, to the Hon. Murphey C. Land, Knox Circuit Court; to the Hon. Jim R. Osborne, *411 Knox Superior Court No. 2; to the Hon. Edward C. Theobald, Knox Superior Court No. 1; to the Auditor of the State of Indiana; the Division of State Court Administration, Payroll Section; to the Auditor of Knox County; to the Clerk of Knox Circuit Court; and to all entities designated by Admission and Discipline Rule 23, Section 3.
The Clerk of the Knox Circuit Court shall file this Order in the Record of Judgments and Orders in the Knox Circuit Court.
      FOR THE COURT
      /s/ Randall T. Shepard
          Randall T. Shepard
          Chief Justice
All Justices concur.

ORDER AMENDING ORDER OF SUSPENSION PENDING FINAL DETERMINATION
On October 11, 1996, this Court issued an Order of Suspension Pending Final Determination in this case, therein directing that the respondent, Bradley J. Catt, Prosecuting Attorney of Knox County, be suspended from the practice of law and from his duties as Prosecuting Attorney of Knox County pending final determination of attorney disciplinary charges pending against him or until further order of this Court. That Order directed that, in order to allow time for the Court to appoint a substitute prosecuting attorney for Knox County, the effective date of the respondent's suspension was to be October 21, 1996.
This Court now finds that proper selection of a substitute Prosecuting Attorney for Knox County will require additional time. Accordingly, we find that the effective date of the respondent's suspension from the practice of law and from his duties as Prosecuting Attorney of Knox County pending final determination of this disciplinary action or further order of this Court should be extended to October 28, 1996.
IT IS, THEREFORE, ORDERED that Bradley J. Catt be suspended, effective October 28, 1996, from the practice of law and from his duties as Prosecuting Attorney of Knox County pending the final resolution of this matter or until further order of this Court. In all other respects, this Court's October 11, 1996 Order of Suspension Pending Final Determination shall remain in full force and effect.
IT IS FURTHER ORDERED that the Clerk of this Court shall send copies of this Order to Bradley J. Catt and his attorney of record, to the Indiana Supreme Court Disciplinary Commission and its attorney of record, to the Hon. Murphey C. Land, Knox Circuit Court; to the Hon. Jim R. Osborne, Knox Superior Court No. 2; to the Hon. Edward C. Theobald, Knox Superior Court No. 1; to the Auditor of the State of Indiana; the Division of State Court Administration, Payroll Section; to the Auditor of Knox County; to the Clerk of Knox Circuit Court; and to all entities designated by Admission and Discipline Rule 23, Section 3.
The Clerk of the Knox Circuit Court shall file this Order in the Record of Judgments and Orders in the Knox Circuit Court.
      FOR THE COURT
      /s/ Myra C. Selby
          Acting Chief Justice